Opinion ry
Judge Pryor :
We see nothing in this case upon which to base a reversal. The judgment of sale was executed by the commissioner and the property advertised in the manner directed by law. The report of sale was confirmed without any objection. A defense was made resisting a recovery and the appearance of the party entered without any objection to the judgment being rendered other than is found in the defense made, that goes to the merits of the controversy. It is not assigned for error that the judgment was erroneous on the merits, but that the court had no jurisdiction.
The land was in Kenton county and the same was sold at the county seat, Independence. The fact that the property sold for less than two-thirds of its value did not prevent the issuing of the writ of possession, as the notes were executed before the enactment of the law requiring such property to be appraised when sold by order of the chancellor. The property may have sold for less than its *475value, but this court is powerless to reverse the judgment upon that ground.

R. D. Handy, for appellants.


Eginton & Gray, for appellee.

Judgment affirmed.